Filed with the Securities and Exchange Commission on September 27, 2007 1933 Act Registration File No.333-30924 1940 Act File No. 811-9821 SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. ¨ Post-Effective Amendment No.10 x and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No.12 x ALLIED ASSET ADVISORS FUNDS (Exact Name of Registrant as Specified in Charter) 745 McClintock Drive, Suite 114 Burr Ridge, IL60527 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (630) 789-9191 Bassam Osman, President Allied Asset Advisors, Inc. 745 McClintock Drive, Suite 314 Burr Ridge, IL60527 (Name and Address of Agent for Service) Copies of all communications to: Elaine E. Richards, Esq. U.S. Bancorp Fund Services, LLC 2020 E. Financial Way, Suite 100 Glendora, CA91741 It is proposed that this filing will become effective (check appropriate box): immediately upon filing pursuant to paragraph (b) X on September 28, 2007 pursuant to paragraph (b) 60 days after filing pursuant to paragraph (a)(1) on pursuant to paragraph (a)(1) 75 days after filing pursuant to paragraph (a)(2) on pursuant to paragraph (a)(2) of Rule 485. If appropriate check the following box: [] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Prospectus September 28, 2007 the Dow JonesSMIslamic Fund Investment Advisor AAA Allied Asset Advisors, Inc. the Dow JonesSM Islamic Fund A series of Allied Asset Advisors Funds Prospectus September 28, 2007 The Dow JonesSM Islamic Fund (the “Fund”) is the series offered by Allied Asset Advisors Funds.This prospectus pertains to the Fund and contains pertinent information about investing in the Fund.Fund shares are not subject to any sales charges or 12b-1 fees.Please read this prospectus carefully before investing. Investment Advisor AAA Allied Asset Advisors, Inc. The Securities and Exchange Commission has not approved or disapproved these securities or determined if this prospectus is truthful or complete.Any representation to the contrary is a criminal offense. Table of Contents Risk/Return Summary 2 Performance Summary 3 Fees and Expenses 4 Investment Objectives and Strategies 5 More Information about the Dow Jones Islamic Market IndexesSM 6 Shari`ah Supervisory Board 7 Management of the Fund 9 Calculating Share Price 9 How to Purchase Shares 11 How to Sell Shares 13 Distributions and Taxes 17 Shareholder Reports and Confirmations 17 Financial Highlights 18 Privacy Notice 20 Risk/Return Summary What is the Investment Objective of the Dow JonesSM Islamic Fund? The Dow JonesSM Islamic Fund (the “Fund”), a series of Allied Asset Advisors Funds, seeks growth of capital while adhering to Islamic principles.This investment objective and the investment strategies described below are non-fundamental, which means that they may be changed by action of the Fund’s Board of Trustees (“Trustees”) without shareholder approval. What are the Principal Investment Strategies of the Fund? To achieve its investment objective, the Fund seeks investments that meet Islamic principles whose price the Fund’s investment advisor, Allied Asset Advisors, Inc. (the “Advisor”), anticipates will increase over the long term.Under normal circumstances, the Fund invests at least 80% of its net assets in domestic and foreign securities included in the Dow Jones Islamic Market IndexesSM (the “Indexes”), as well as up to 20% of its net assets in securities chosen by the Advisor that meet Islamic principles.The Indexes (of which there are 70) consist solely of common stocks that meet Islamic principles, but do not include all stocks that meet these principles.Islamic principles generally preclude investments in certain industries (e.g., alcohol, pornography and gambling) and investments in interest bearing debt obligations or businesses that derive a substantial amount of interest income.Any uninvested cash will be held in non-interest bearing deposits or invested in a manner following Islamic principles.Under normal circumstances, the Fund plans to fully invest its assets in securities that are included in the Indexes or that meet Islamic principles.There is no guarantee that the Fund will achieve its investment objective.Should the Advisordetermine that the Fund would benefit from reducing the percentage of invested assets from 80% to a lesser amount, the Fund will provide you with at least 60 days’ notice of such change. TheAdvisor believes that an actively managed portfolio will enable the Fund to take advantage of future opportunities in the market while staying true to Islamic principles.Among the securities that meet Islamic principles, the Advisor will determine a security’s attractiveness for purchase based on a number of factors, including its anticipated value and record of earnings growth, among other things. What are the Main Risks of Investing in the Fund? The main risks of investing in the Fund are listed below.Like any mutual fund, you may lose money by investing in the Fund. Market Risks:The return on and value of your investment in the Fund will fluctuate in response to stock market movements.Stocks and other equity securities are subject to market risks and fluctuations in value due to changes in earnings, economic conditions and other factors beyond the control of the Fund.Also, your investment in the Fund varies with the success and failure of the Advisor’s investment strategies and the Advisor’s selection of the Fund’s portfolio securities.If the Advisor’s strategies do not produce the expected results, your investment could decrease. Management Risks:The Fund’s ability to achieve its investment objective depends on the ability of the Advisor to correctly identify economic trends and select stocks, particularly in volatile stock markets. Foreign Securities Risks:The Fund’s investments in securities of non-U.S. companies (“foreign securities”) involve risks relating to adverse political, social and economic developments abroad, as well as risks resulting from the differences between the regulations to which U.S. and non-U.S. companies and markets are subject.Non-U.S. companies may not be subject to accounting standards or governmental supervision comparable to U.S. companies, and there may be less public information about their operations.Non-U.S. markets may also be less liquid and more volatile than U.S. markets.Non-U.S. markets may offer less protection to investors.Enforcing legal rights may be difficult, costly and slow.There may be special problems enforcing claims against non-U.S.governments. 2 Islamic Shari`ahInvestment Risks:It is possible that the Islamic Shari`ahrestrictions placed on investments and reflected in the principal investment strategies may result in the Fund not performing as well as mutual funds not subject to such restrictions. Performance Summary The following performance information indicates some of the risks of investing in the Fund by showing the variability of the Fund’s return.The bar chart illustrates how the Fund’s total return has varied from year to year.The table illustrates the Fund’s average annual total return over time compared with a broad-based market index and the Dow Jones Islamic Market USA IndexSM.Performance data shown in the bar chart and the table include periods during which the Fund tracked the Dow Jones Islamic Market USA IndexSM.The Fund’s past performance, before and after taxes, is not necessarily an indication of how the Fund will perform in the future. Calendar Year Annual Returns* *The Fund’s year-to-date return as of June 30, 2007 was 7.33%. During the periods shown in the bar chart, the Fund’s highest quarterly return was 15.11% for the quarter ended December 31, 2001 and the lowest quarterly return was -17.39% for the quarter ended September 30, 2002. 3 Average Annual Total Returns for the Periods ended December 31, 2006 1 Year 5 Year Since 06/30/00 Fund Inception Dow Jones Islamic Fund Return Before Taxes 12.52% 3.40% -3.08% Return After Taxes on Distributions(1) 12.52% 3.37% -3.11% Return After Taxes on Distributions and Sale of Fund Shares(1) (2) 8.14% 2.90% -2.60% Dow Jones Islamic Market USA IndexSM (reflects no deduction for fees, expenses or taxes)(3) 10.76% 3.16% -3.89% Russell 3000 Growth Index (reflects no deduction for fees, expenses or taxes)(4) 9.51% 1.96% -6.31% (1) After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on your tax situation and may differ from those shown.Furthermore, the after-tax returns shown are not relevant to those who hold their shares through tax-deferred arrangements such as 401(k) plans or IRAs. (2) The “Return After Taxes on Distributions and Sale of Fund Shares” may be higher than certain return figures because when a capital loss occurs upon the redemption of Fund shares, a tax deduction is provided that benefits the investor. (3) The Dow Jones Islamic Market USA Index is a diverse compilation of U.S. equity securities considered by the Shari’ah Supervisory Board of Dow Jones to be in compliance with Islamic principles.The index is constructed from stocks in the Dow Jones Global Indexes (DJGI) family.Dow Jones believes that these stocks are accessible to investors and are well traded.The DJGI methodology removes issues that are not suitable for global investing.The performance of the Dow Jones Islamic Market USA Index does not include the reinvestment of dividends.The figures do not reflect any deductions for fees, expenses or taxes.You cannot invest in an index. (4) The Russell 3000 Growth Index takes the largest 3,000 U.S. companies based on market capitalization and measures the performance of those with higher price-to-book ratios and higher forecasted growth values.The figures above reflect all dividends reinvested but do not reflect any deductions for fees, expenses or taxes.You cannot invest in an index. Fees and Expenses This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) Maximum sales charge (load) imposed on purchases None Maximum deferred sales charge (load) None Maximum sales charge (load) imposed on reinvested dividends None Redemption fee(1) None Exchange fee None Maximum account fee(2) None Annual Fund Operating Expenses (expenses that are deducted from Fund assets) Management Fees 0.75% Distribution (12b-1) Fees None Other Expenses 0.77% Total Annual Fund Operating Expenses 1.52% Plus Expense Recapture 0.18% Net Annual Fund Operating Expenses(3) 1.70% 4 (1) The transfer agent charges a fee of $15 for outgoing wire transfers. (2) IRA accounts are assessed a $15 fee per account annually, capped at $30 per social security number. (3) The Fund has an Investment Advisory Agreement with the Advisor.The agreement provides for a maximum annual management fee of 0.75% of average daily assets under management.The Advisor entered into an Expense Waiver and Reimbursement Contract effective through September 30, 2008 under which the Advisor has agreed to waive its fees and absorb expenses to the extent that total annual fund operating expenses exceed 1.70%.Under certain conditions, the Advisor can recapture any expenses or fees it has waived or reimbursed within a three-year period from the date of reimbursement. Example This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.It assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The example also assumes that your investment has a 5% return each year, your dividends and distributions have been reinvested, and that the Fund’s net operating expenses remain the same.The example reflects the expense limitation agreement for the first year only.Although your actual cost may be higher or lower, based on these assumptions (including one year of capped expenses) your costs would be: 1 Year 3 Years 5 Years 10 Years $173 $536 $923 $2,009 Investment Objectives and Strategies Investment Objective The Fund seeks growth of capital while adhering to Islamic principles.This investment objective and the investment strategies described below are non-fundamental, which means that they may be changed by action of the Fund’s Trustees without shareholder approval. Investment Strategies To achieve its investment objective, the Fund seeks investments that meet Islamic principles whose price the Advisor anticipates will increase over the long term.Under normal circumstances, the Fund invests at least 80% of its net assets in domestic and foreign securities included in the
